972 F.2d 353
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Kirk COLLINS, Appellant,v.Denis DOWD;  Dr. Chapman, Physician, Appellees.
No. 91-3131EM.
United States Court of Appeals,Eighth Circuit.
Submitted:  August 5, 1992.Filed:  August 10, 1992.

Before FAGG, BEAM, and MORRIS S. ARNOLD, Circuit Judges.
PER CURIAM.


1
Kirk Collins appeals the district court's grant of summary judgment to the defendants in his civil rights case.  On review of the record, we find no error by the district court.  We conclude Collins has failed to present sufficient evidence on which a reasonable jury could find the defendants were deliberately indifferent toward Collins's serious medical needs.  In the circumstances of this case, we also conclude the district court did not abuse its discretion in denying Collins's motion to amend his complaint.


2
Accordingly, we affirm.  See 8th Cir.  R. 47B.